Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/593,404, which was filed 10/04/19. Claims 1-20 are pending in the application and have been considered.

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Un et al. (2016/0163332 A1).

Consider claim 1, Un discloses a method for performing, by a speech synthesis apparatus, speech synthesis based on emotion information (text-to-speech using emotion, [0034]), the method comprising: receiving data (Fig 2, steps 210-240, [0024-0027]); generating emotion information on the basis of the data (emotion type code 240b is generated based on the data, facts, and inputs available to the system, [0029], Fig 2 element 240b); generating metadata corresponding to the emotion information (generating EmotionML code corresponding to the emotion, [0040]); and transmitting the metadata to a speech synthesis engine (text-to-speech conversion is performed based on language generation 250 and emotion type code 240b, [0034]), wherein the metadata is described in the form of a markup language, and the markup language includes a speech synthesis markup language (SSML) (emotion markup language, [0040]). 

Consider claim 19, Un discloses speech synthesis apparatus based on emotion information (generate synthesized speech having emotion characteristics, [0005]), comprising: a memory for storing data (memory 1020); an emotion generation module for generating emotion information on the basis of the data (generate synthesized speech having emotion characteristics, [0005]); a speech synthesis engine for synthesizing speech corresponding to the data (speech synthesis, [0005]); and a processor functionally connected to the memory (smartphone microprocessor, [0021]), the emotion generation module and the speech synthesis engine and performing control, wherein the processor generates metadata corresponding to emotion information generated by controlling the emotion generation module (generating EmotionML code corresponding to the emotion, [0040]) and transmits the metadata to the speech synthesis engine (text-to-speech conversion is performed based on language generation 250 and emotion type code 240b, [0034]), wherein the metadata is described in the form of 

Consider claim 2, Un discloses the SSML includes an emotion element, wherein the attribute of the emotion element is composed of a type and a rate of an emotion (e.g. “moderate happiness”, [0032] degree indicator from 1-5, [0040])). 

Consider claim 3, Un discloses the emotion type includes at least one of "neutral", "love", "happy", "anger", "sad", "worry" and "sorry" (happy, [0032]). 

Consider claim 12, Un discloses the data includes situation explanation information, wherein the situation explanation information includes information about at least one of the sex and age of a speaker, time and atmosphere (age of a user, [0043]). 

Consider claim 14, Un discloses: extracting a speech synthesis target text from the data; and adding emotions based on the metadata to the speech synthesis target text to synthesize speech corresponding to the data (speech recognition and an intent are determined, and a response is generated, [0024]-[0034], Fig 2, steps 220, 230, 240, 250, 260, and element 240b, furthermore a word such as “weather” can be considered “extracted” and synthesized in the output speech).

Consider claim 20, Un discloses the SSML includes an emotion element, wherein the attribute of the emotion element is composed of a type and a rate of an emotion (e.g. “moderate happiness”, [0032] degree indicator from 1-5, [0040]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Un et al. (2016/0163332 A1) in view of Cassidy et al. (“Expressive visual text-to-speech as an assistive technology for individuals with autism spectrum”. Computer Vision and Image Understanding 148, 2016, pages 193-200).

Consider claim 4, Un discloses the rate is a rate occupied by a corresponding emotion and is represented in a scale of 1-5 (degree indicator from 1-5, [0040]).
 Un does not specifically mention a percent (%).
Cassidy discloses a percent (emotion sliders are in the inner-most position at 0%, page 196, Section 3.4, Fig 4).


Consider claim 5, Un does not, but Cassidy discloses when the attribute includes one emotion type and does not include a rate corresponding to the emotion type, the rate for the one emotion type is interpreted as 100% (when the weights are not set they remain at zero, and the emotion “neutral” may be considered 100%, page 196, Section 3.4, Figure 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Un so that when the attribute includes one emotion type and does not include a rate corresponding to the emotion type, the rate for the one emotion type is interpreted as 100% for reasons similar to those for claim 4.

Consider claim 6, Un does not, but Cassidy discloses when the attribute includes two or more emotion types and does not include rates corresponding to the emotion types, the rates for the two or more motion types are interpreted as the same rate (when the weights are not set they remain at zero, and the emotions rates for “anger” and “fear” are both the same, page 196, Section 3.4, Figure 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Un so that when the attribute includes two or more emotion types and does not include rates corresponding to the emotion types, the rates for the two or more motion types are interpreted as the same rate for reasons similar to those for claim 4.


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Un such that the sum of rates corresponding to respective emotion types corresponds to 100% for reasons similar to those for claim 4.

Consider claim 8, Un does not, but Cassidy discloses, when the sum of rates corresponding to respective emotion types is less than 100%, an emotion type for rate other than the sum is set to "default" (when the weights are not set they remain at zero, and the emotion is “neutral”, page 196, Section 3.4, Figure 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Un such that when the sum of rates corresponding to respective emotion types is less than 100%, an emotion type for rate other than the sum is set to "default" for reasons similar to those for claim 4.

Consider claim 9, Un does not, but Cassidy discloses the "default" is set as the emotion type of "neutral" (when the weights are not set they remain at zero, and the emotion is “neutral”, page 196, Section 3.4, Figure 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Un such that the "default" is set as the emotion type of "neutral" for reasons similar to those for claim 4.


Un does not specifically mention summing up the first emotion vector given a first weight and the second emotion vector given a second weight. 
Cassidy implies, or at least suggests summing up the first emotion vector given a first weight and the second emotion vector given a second weight (a combination of emotions is also possible, which suggests “summing”, page 196, Section 3.4, Figure 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Un by summing up the first emotion vector given a first weight and the second emotion vector given a second weight for reasons similar to those for claim 4.

Consider claim 16, Un does not, but Cassidy implies, or at least suggests the first emotion vector is defined as a normalized weight sum applied to a plurality of emotion attributes, and the second emotion vector is defined as a normalized weight sum applied to the plurality of emotion attributes (a combination of emotions is also possible, which suggests normalized weighting and “summing”, page 196, Section 3.4, Figure 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Un such that the first emotion vector is defined as a normalized weight sum applied to a plurality of emotion attributes, and the second emotion vector is 

Consider claim 17, Un discloses weights applied to the plurality of emotion attributes constituting the first emotion vector are applied in consideration of symbols or graphical objects included in the data as a result of reasoning of semantic contents included in the data (a degree of 1-5 is assigned based on, or example, that a user likes a sports team, which is considered a “symbol” for the team, [0040], [0041]). 

Consider claim 18, Un discloses  weights applied to the plurality of emotion attributes constituting the second emotion vector are applied in consideration of a context in sentences from which a context flow can be inferred (conversation history 422, [0054], Fig 4).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Un et al. (2016/0163332 A1) in view of Yang et al. (“LTE Physical Layer Performance Analysis”. NISTIR 7986, May 2014, pages 1-18). 

Consider claim 11, Un does not, but Yang discloses data is received through a PDSCH (PDSCH, page 2, section 2.1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Un such that data is received through a PDSCH in order to achieve higher data rates, as suggested by Yang (page 1, section 1).


Un does not specifically mention a PUSCH.
Yang discloses a PUSCH (PSUCH, section 2.2, page 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Un by including a PUSCH for reasons similar to those for claim 11.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Un et al. (2016/0163332 A1) in view of Cassidy et al. (“Expressive visual text-to-speech as an assistive technology for individuals with autism spectrum”. Computer Vision and Image Understanding 148, 2016, pages 193-200), in further view of Cohen-Zur et al. (2019/0034805 A1).


Consider claim 10, Un and Cassidy do not specifically mention when the sum of rates corresponding to respective emotion types exceeds 100%, the rates for the respective emotion types are normalized such that the sum becomes 100%.
Cohen-Zur discloses normalizing sliders so they total 100% ([0043], Fig 3A).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Un and Cassidy so that the sliders in Cassidy are normalized to sum to 100% in order to improve weighting, as suggested by Cohen-Zur ([0001]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2018/0077095 Deyle disfcloses augmentation of communications with emotional data
2017/0213542 Spencer discloses generation of emotion in the output of a TTS system
2019/0043472 Garcia discloses automatic speech imitation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Primary Examiner, Art Unit 2657                                                           05/24/21